DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  claim 11 lists “the shell-and–tube heat exchanger according to any claim 1.” As there is only one claim 1 it is believed that this is a simple typo and should read the shell-and-tube heat exchanger according to claim 1.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kondo et al (US Patent Application Publication US 2017/0153049 A1).
Regarding claim, 1 Kondo discloses a shell-and-tube heat exchanger (evaporator 1), comprising: a shell (vessel 2) provided with a liquid inlet (inlet 22) and an vapor outlet (outlet 
Regarding claim 2, Kondo discloses the claim limitations of claim 1 above and Kondo further discloses, the first spacing is larger than the second spacing (d1 is wider than d2 per paragraph 0086), so that a jet inclination and/or a jet velocity of a medium jet at the first spacing is smaller than a jet inclination and/or a jet velocity of the medium jet at the second spacing ( as the angles for fluid flow  between tubes 4e are wider than . Additionally claims 2 fail to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II) In this case a first spacing that is larger than the second spacing  functional leads to  that a jet inclination and/or a jet velocity of a medium jet at the first spacing is smaller than a jet inclination and/or a jet velocity of the medium jet at the second spacing as the wider spacing would lead to smaller/shallower angles or between the upper tubes  and the flow velocities of individual fluid  . 
Regarding claim 3, Kondo discloses the claim limitations of claim 2 above and Kondo further discloses, the first spacing (d1) is increased by reducing an arrangement density of the plurality of the first heat exchange tubes (as seen in figure 3 and 4 the density of tubes 4e is less than tubes 4f), and/or by increasing a horizontal pitch of the plurality of the first heat exchange tubes (d1 increases the horizontal pitch between adjacent tubes 4e relative to tubes 4f).
Regarding claim 4, Kondo discloses the claim limitations of claim 1 above and Kondo further discloses, the plurality of the first heat exchange tubes located on the upper portion of the heat exchange tube bundle (tubes 4e) are arranged in one or more rows from top to bottom (as seen in figures 3 and 4), and the number of rows of the first heat exchange tubes is not larger than the number of rows of the plurality of the second heat exchange tubes (there are more rows of tubes 4f forming the lower tubes than rows of tubes 4e forming the upper tubes as seen in figure 3 and 4) .
Regarding claim 5, Kondo discloses the claim limitations of claim 1 above and Kondo further discloses, the first spacing (d1) is a horizontal spacing between a plurality of the first heat exchange tubes in a same row (as explicitly seen in figures 3-4).
Regarding claim 6, Kondo discloses the claim limitations of claim 1 above and Kondo further discloses, the first heat exchange tubes (4e) are a plurality of heat exchange tubes having the same diameter (the tubes 4e all are shown with the same diameter in the figures 3-4) or a plurality of heat exchange tubes having different diameters (as  tubes of the same diameter or different diameters would encompass any possible combination of diameters any heat exchanger with first tubes, 4e, would meet the claim limitations of claim 6 as all tubes 4e would have either the same diameter or different diameters).
Regarding claim 11, Kondo discloses the claim limitations of claim 1 above and  Kondo further discloses  an air conditioning system, comprising: the shell-and-tube heat exchanger (evaporator 1 is part of a refrigeration system per paragraph 0001, where air can be one of the fluids exchanging heat per paragraph 0078).

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cook et al (US Patent 3,991,821).
Regarding claim 7, Cook discloses (Figures 1-4) a shell-and-tube heat exchanger, comprising: a shell ( housing 25) provided with a liquid inlet (liquid inlet for fluid into header 14 per Col. 1, line 46-49) and an vapor outlet (at outlet duct 26), the vapor outlet being disposed at an upper portion of the shell (26 is above housing 25 as seen in figurer 2-4); a heat exchange tube bundle disposed in the shell in an axial direction of the shell (the bundle of tubes at pipes 12, which extend across an axial direction of the housing) ; and a baffle assembly disposed at an entrance of the vapor outlet and having a baffle capable of adjusting a blocking area (flow diverting portion consisting of baffle parts 30 and 31 which adjust a blocking area as seen in figure 2 and 3 and described in Col. 2, line 21-41).
Regarding claim 12, Cook discloses the claim limitations of claim 1 above and Cook further discloses an air conditioning system, comprising: the shell-and-tube heat exchanger (fluid 17 is air per Col. 1, line 54-56 and the fluid 17 exchanges heat with the fluid in pipes per Col. 2 line 11-16).

Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above prior art does not teach or fairly suggest the baffle assembly comprises: a bracket, a first end of which is fixed to the vapor outlet, and a second end of which extends from the vapor outlet toward the internal portion of the heat exchanger; a baffle, which is connected to the second end of the bracket and driven to change the blocking area; and a connecting rod, two ends of which are connected to the bracket and the baffle respectively, wherein a reciprocating movement of the connecting rod with respect to the bracket causes a rotational movement of the baffle with respect to the bracket as required by claim 8. Specifically, Cooks does not disclose the specific bracket fixed to the vapor outlet and extending from the vapor outlet toward an internal portion of the heat exchanger or a connecting rod with reciprocating movement connected to the bracket that is connected to the vapor outlet. While Cook discloses a connecting rod (at connecting arms 36 and 37) that changes the blocking area of a baffle (at baffle parts 30 and 31) the connecting rod is not attached to a bracket fixed to the vapor outlet and extending into the internal portion of the heat exchanger. While additional prior art such as Lemon et al. (US 10533772 B2), Meyers (US 5113928 A), and Huenniger (US 4749166 A) discloses shell and tube heat exchangers with adjustable baffles none of the baffles are connected to a bracket fixed to a vapor outlet  in the manner claimed. Therefore, for at least these reasons, claim 8 presents grounds for allowable subject matter. Claims 9-10 would be allowable based on their dependency from claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemon et al. (US 10533772 B2), Meyers (US 5113928 A), Huenniger (US 4749166 A), Kolthoff (US 3990504 A), Meixl (US 2496301 A), Gosioco et al. (US 20170146307 A1), and Losada et al. (US 20150330712 A1) all disclose heat exchangers with movable baffles.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                   

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763